Title: Cash Accounts, November 1764
From: Washington, George
To: 



[November 1764]




Cash



Novr 8—
To Cash recd of the Treasurer, for pay as a Commissioner, appd to settle the Militia Acct
£ 10.10.0


8—
To Ditto recd of Ditto for the use of Mr Jno. Kirkpatrick
7.10.0



To Ditto of the Honble Jno. Blair Esqr.
22. 7.6


14—
To Ditto Recd of Colo. Basset for a horse sold him
40. 0.0



To Ditto of Mr Josh Valentine &ca as follow to wit—of Mr George Thomas £13. of Colo. [Littleton] Eyres 54.12. Colo. Basset 34.3. Mr Campbel 11.11.3 Mr Valentine 111.11. Total, & for wch I passd my rect to Jos. Valentine
224.17.3



16—
To Jno. Robinson Esqr. for the overplus value of my Slaves provided for Draing the Dismal Swm.
52.18.4


17—
To Cash of Mr Joseph Valentine
134.11.9



To Ditto took from Card money in my Pockt
9.10.0



To Ditto of Mr Whitehead—1 Dbleloon
4.16.0



Contra



Novr 1—
By Childrens Books for J.P.C.
0. 5.0



By Colo. Richd Henry Lee my Bond for Negroe Judy & Child bot of Gawin Corbin Esqr. Estat.
63. 0.0


2—
By Colo. Tucker for Sundries
18. 5.4



By Ditto for Leather of—Campbell
15.18.0


8—
By Servants
0. 5.9



By ½ quire paper 1/—By Mrs Washington £15
15. 1.0


9—
By Mr Geo: Johnston to pay Mr Jno. Kirkpatrick
7.10.0


14—
By Servants 3/—By Coffee 2/
0. 5.0


19—
By Club at Trebels 15/—Coffee sevl times 7/6
1. 2.6


24—
By Servants 1/3—Clubs at Trebels 27/6
1. 8.9



By Subscription to Purse—pd Colo. [John] Tayloe
1. 0.0


28—
By Club at Trebels 5/—Raffling for a Watch 20/
1. 5.0



By 2 Oz. Verdigrease 1/3. Coffee &ca 5/
0. 6.3


29—
By Mrs Ross pr her daughter for washing
1. 6.3



By Club at Trebels 10/—Mr Prentis 1/
0.11.0


